Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linda I. Valerino appeals the district court’s order granting Defendant’s motion to dismiss and motion for summary judgment in this employment discrimination case arising from Valerino’s employment with the United States Marshals Service. We have carefully reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its thorough opinion. Valerino v. Holder, No. 1:11-cv-01124-GBL-JFA (E.D.Va. Feb. 20, 2018). We deny Valerino’s motion for leave to file exhibits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.